Van Valkenburg, J.
Following a joint jury trial both defendants were found guilty of robbery armed. MCLA 750.529; MSA 28.797. Defendant Ronald Earle was also found guilty of felonious assault. MCLA 750.82; MSA 28.277. Both defendants appeal as of right.
At about 10:30 p.m. on the evening of March 17, 1972 a certain Howard Johnson restaurant located in the area of Crooks Road and 13-Mile Road was robbed by two masked men. After receiving their ill-gotten gains, the two exited from the restaurant, followed by two employees. Despite the fusillade left by the departing felons, one of the employees was undeterred and followed the felons to a nearby apartment complex. At this point the employee lost sight of the two as they rounded the corner of a building; however moments later he observed a late model blue Cadillac exit from the parking area of the apartment complex.
At approximately 10:45 p.m., the Royal Oak Police Department issued a radio bulletin to be on the lookout for a late model blue Cadillac occupied by two persons, believed to have been involved in an armed robbery in the Crooks — 13-Mile Road area. The bulletin further indicated that one of the robbers was a blond youth and the other wore bluejeans, the pair being armed with a nickle-plated revolver and a dark handgun._
*234Less than ten minutes after the radio bulletin police units from Royal Oak and Madison Heights observed a blue Cadillac stop at the intersection of Campbell and 13-Mile Road. Although only a single person was observed in the automobile at that point and, while blue, it had a black top, the officers felt it was sufficiently close to the description given in the bulletin to warrant further investigation. The automobile was stopped, whereupon defendants were observed in the back seat of the automobile. One of the officers observed one of the subjects hiding something under the back seat. The subjects were placed under arrest. A search of the automobile turned up a .32-caliber nickel-plated revolver, cartridges, a black BB pistol, some $207 in cash, and a roll of coins.
Defendants moved to suppress the above-noted evidence. The motion to suppress was denied, the trial court finding that there was probable cause for the police to stop the automobile, and arrest the occupants, and that the search was a proper search pursuant to a lawful arrest.
Defendants appeal asserting that the trial court’s denial of their motion to suppress and the subsequent admission of the evidence constituted reversible error. Under these circumstances, the trial court was correct in determining that there was probable cause to stop the automobile, arrest the occupants, and search the automobile. See Chambers v Maroney, 399. US 42; 90 S Ct 1975; 26 L Ed 2d 419 (1970); People v Miller, 26 Mich App 665; 182 NW2d 772 (1970); People v Thomas, 33 Mich App 664; 190 NW2d 250 (1971); People v LaTeur, 39 Mich App 700; 198 NW2d 727 (1972).
Affirmed.
All concurred.